Citation Nr: 0121629	
Decision Date: 08/27/01    Archive Date: 09/04/01	

DOCKET NO.  94-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hammertoes.  

2.  Entitlement to an increased rating for a bunion of the 
first metatarsal of the left foot, with hallux valgus of the 
left foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.  


WITNESS AT HEARING ON APPEAL

The veteran, his spouse, and daughter



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to 
June 1966.  He served a tour of duty with the United States 
Army in Vietnam.  

The veteran has been granted service connection for post-
traumatic stress disorder, evaluated as 100 percent disabling 
since April 1992.  

In the introduction section of a September 1999 decision, the 
Board noted that the veteran in 1994 and 1995 had raised the 
issue of service connection for peripheral neuropathy as 
secondary to Agent Orange exposure.  The regional office (RO) 
has not adjudicated this claim.  The Board indicated that 
such issue was not an appellate issue, but called this claim 
to the attention of the RO for appropriate action.  The Board 
is again calling this claim to the attention of the RO. 

The Board also noted in its September 1999 decision that the 
veteran had disagreed with a September 1994 rating denying 
service connection for an eye disorder in a letter in 
October 1994.  This issue was also called to the attention of 
the RO for appropriate action.  However, in view of Manlincon 
v. West, 12 Vet. App. 238 (1999), this issue will be remanded 
to the RO for issuance of a statement of the case, as set 
forth below.  


REMAND

In October 1996, the Board of Veterans' Appeals (the Board) 
denied the veteran's appeal for service connection for 
malaria, hammertoes, and a disability manifested by right-
sided pain, and entitlement to a rating in excess of 
10 percent for a bunion and hallux valgus of the left foot.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  The veteran provided a 
counter designation of record, and submitted some Department 
of Veterans Affairs (VA) records that were not considered by 
the Board prior to its decision in October 1996.  

The Secretary of the VA then filed a motion for remand with 
the Court, noting that the veteran had provided certain 
medical records that had been of record at the time of the 
October 1996, but which had not been considered by the Board.  

In September 1997, the Court vacated the Board's October 1996 
decision and granted the motion to remand the case to the 
Board for additional consideration.  

In June 1998, the Board remanded the case to the RO to obtain 
certain records and to provide due process.  After obtaining 
additional records, the RO confirmed the prior denial of the 
veteran's claims.  The case was then returned to the Board 
for appellate consideration.  

In September 1999, the Board denied service connection for 
malaria, hammertoes, and a disability manifested by right-
sided pain on the basis that such claims were not well 
grounded, and entitlement to a rating in excess of 10 percent 
for a bunion and hallux valgus of the left foot.

After the September 1999 Board decision, the veteran sought 
further review by the Court.  The veteran's appeal to the 
Court was restricted to the claim for service connection for 
hammertoes (secondary to his service-connected bunion and 
hallux valgus of the left foot condition), and the issue of 
entitlement to an increased rating in excess of 10 percent 
for a bunion of the first metatarsal of the left foot with 
hallux valgus of the left foot.  

The Secretary of the VA and the veteran filed a joint motion 
to vacate the September 1999 Board decision with regards 
solely to these two issues.  The joint motion indicated that 
the issue of service connection for hammertoes needed to be 
remanded for a merit determination, citing Robinette v. 
Brown, 8 Vet. App. 69, 75, 76 (1995).  In addition, the joint 
motion indicated that the question of an increased rating 
needed readjudication in the light of Esteban v. Brown, 
6 Vet. App. 259 (1994), to discuss whether separate 
10 percent ratings could be assigned for each of the 
veteran's service-connected disabilities of the left foot, 
including metatarsalgia, which had been diagnosed as being 
related to the hallux valgus in service on the May 1996 VA 
examination.  

In November 2000, the Court vacated the Board's 
September 1999 decision relating to the questions of service 
connection for hammertoes secondary to bunion and hallux 
valgus of the left foot and an increased rating in excess of 
10 percent for the veteran's service-connected left foot 
disability.  

After the Court order, the veteran and his representative 
were advised that they had the opportunity to provide further 
evidence and argument.  

In June 2001, the veteran's representative requested that the 
case be remanded to the RO, noting the passage of the new 
Veterans Claims Assistance Act of 2000 (VCAA), effective 
November 20, 2000.  The representative requested that the 
case be remanded for a new VA examination to provide more 
information and a better opinion concerning whether the 
veteran's hammertoes were etiologically related to his 
service-connected bunion and hallux valgus of the left foot.  
In addition, the representative requested that such 
examination also determine whether there are separate 
symptoms and manifestations relating to the metatarsalgia, 
hallux valgus of the left foot, and bunion on the left foot 
so as to provide independent, compensable ratings for each 
disability.  

The VCAA amended the law relating to the duty to assist.  
There are requirements relating to notice to the veteran, the 
search for and obtaining of records, substantiating claims, 
obtaining VA examinations, and completing an application for 
compensation benefits.  The law also eliminated, in essence, 
the need to establish that a claim was well grounded.  The 
law applies to all claims pending on the date of enactment.  
The law, in this case, is beneficial to the veteran, and 
applies to the veteran.  

In again reviewing the evidence, the Board notes that the 
March 1994 VA medical examination contained a diagnosis of 
mild hammertoes associated with hallux valgus of the left 
foot.  The June 1996 VA examination resulted in the opinion, 
after review of the veteran's records and an examination of 
the veteran, that the hammertoes were not secondary to the 
hallux valgus.  However, the VA examiner in May 1996 did not 
provide any further clarification of this opinion.  In view 
of the VCAA and the request by the veteran's representative 
in June 2001, the Board finds that the issue of service 
connection for hammertoes secondary to hallux valgus needs to 
be remanded for another examination and opinion relating to 
this issue.  

In addition, it is noted that metatarsalgia has not been 
specifically service connected as part of the veteran's left 
foot disability.  However, in view of the May 1996 VA 
examination, the joint motion to remand in November 2000, and 
the Court remand of November 2000, the Board finds that the 
RO needs to adjudicate this issue, and then rate the 
veteran's service-connected disability according to all laws, 
regulations, and Court decisions.  This, in turn, requires a 
new examination of the veteran.  Therefore, the issue of an 
increased rating will also be remanded for further action.  

As indicated above, the veteran did provide a timely notice 
of disagreement with the September 1994 rating action denying 
service connection for an eye disorder.  As the result of 
Manlincon v. West, supra, the RO needs to issue a statement 
of the case relating to this issue.  This is especially 
important in view of the veteran's letter in September 2000 
continuing his request for service connection for visual loss 
and a December 2000 proposed letter from the RO relating to 
this issue.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should make arrangements for a 
special orthopedic examination of the 
veteran to determine the nature and 
extent of all disabilities of the feet.  
The examination should include all 
clinical tests which are deemed 
necessary.  The claims file should be 
made available to the examiner, and the 
examiner should review all of the 
veteran's medical records within the 
veteran's claims files.  

The examiner should then express an 
opinion concerning whether the veteran's 
hammertoes are etiologically related to, 
proximally due to, or the result of, his 
service-connected bunion, hallux valgus, 
or metatarsalgia.  The examiner should 
also express an opinion whether, if the 
hammertoes are not etiologically related 
to these disabilities, they are 
aggravated by such disabilities.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The examiner should then express an 
opinion concerning whether the veteran's 
metatarsalgia is etiologically related 
to, proximally due to, or the result of, 
his service-connected bunion or hallux 
valgus.  The examiner should also express 
an opinion whether, if the metatarsalgia 
is not etiologically related to these 
disabilities, they are aggravated by such 
disabilities.  See Allen v. Brown, supra.  

In addition, the examiner should identify 
the symptomatology and manifestations of 
each service-connected foot disability, 
including the bunion of the left foot, 
the hallux valgus of the left foot, and 
the metatarsalgia of the left foot, 
indicating whether such symptomatology 
and manifestations can be separated, or 
are overlapping and duplicative.  The 
reasons and bases for all such opinions 
should be set forth.  

2.  Thereafter, the RO should review and 
evaluate the veteran's appeal for service 
connection for hammertoes and an 
increased rating.  The RO should also 
include in this review a determination of 
whether service connection for 
metatarsalgia is warranted. 

3. Since a timely notice of disagreement 
with the September 1994 rating action 
denying service connection for an eye 
disorder is not yet resolved, further 
action by the RO is required.  As the 
result of Manlincon v. West, supra, the 
RO needs to consider pertinent changes in 
the law since that rating action and 
issue a statement of the case relating to 
this issue.  If, and only if, the veteran 
subsequently perfects an appeal on this 
issue by submitting an appeal (VA Form 
9), it should be recognized as an 
appellate matter and certified to the 
Board if otherwise in order.  

If any claim is denied, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of any supplemental statement of the case.  The 
veteran need take no action unless and until he receives 
further notice.  The purpose of this REMAND is to procure 
clarifying data and to provide due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



